            Case 1:20-cv-05399-LLS Document 7 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTHEW LOUIS MERCADO,

                                Plaintiff,

                    -against-                                   20-CV-5399 (LLS)

TOWN OF GOSHEN; ORANGE COUNTY                                   CIVIL JUDGMENT
COURTS & CORRECTIONAL FACILITY;
JUDGE FREEHILL; DA JANINE KOVACS,

                                Defendants.

         Pursuant to the order issued August 28, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 28, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
